Citation Nr: 9932690	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-04 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to February 18, 1994, 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that granted service connection for PTSD, effective 
February 18, 1994.  

In a brief, submitted to the Board in August 1999, the 
veteran's representative asserts that the August 1997 notice 
of disagreement with the April 1997 RO decision constitutes a 
notice of disagreement with respect to denials of service 
connection for residuals of burns of the left hand and flank 
and gunshot wound to the left knee.  This is referred to the 
RO for its consideration.  

In the August 1999 brief, the veteran's representative also 
asserts that rating actions in September 1981, October 1983, 
June 1992, and August 1995, erroneously failed to consider 
whether or not the veteran was entitled to a permanent and 
total disability rating for pension purposes, indicating a 
belief that an inferred claim for a permanent and total 
disability rating for pension purposes existed at each time 
the veteran applied for benefits.  This is also referred to 
the RO for its consideration. 


REMAND

In an April 1998 RO decision, it was determined that the 
veteran's claim for clear and unmistakable error would not be 
considered.  The veteran was notified of that decision by 
official letter dated in April 1998 and of his right to 
appeal therefrom.  In a December 1998 submission, the 
veteran's representative indicates that there was clear and 
unmistakable error.  The Board construes this as a notice of 
disagreement with the RO's determination to decline to 
consider whether or not there was clear and unmistakable 
error.  The issue of whether or not there was clear and 
unmistakable error in RO decisions prior to the April 1997 
decision with respect to the denial of service connection for 
PTSD is inextricably intertwined with the issue currently on 
appeal.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should issue a statement of 
the case relating to the issue of whether 
clear and unmistakable error should be 
considered in RO decisions prior to April 
1997 that denied service connection for 
PTSD.  All appropriate appellate 
procedures should then be followed, 
including determining whether or not a 
timely substantive appeal is then 
received.

2.  Any appropriate additional 
adjudication with respect to the issue 
currently on appeal should also be 
undertaken.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case, as 
appropriate, and afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

